 



Exhibit 10.3

CANARGO ENERGY COPORATION
2004 LONG TERM STOCK INCENTIVE PLAN

     Section 1. Purpose of the Plan. The purpose of the 2004 Long Term Stock
Incentive Plan (the “Plan”) is to aid CanArgo Energy Corporation (the
“Corporation”) and its subsidiaries in securing and retaining directors,
consultants, officers and other key employees of outstanding ability and to
motivate such employees to exert their best efforts on behalf of the Corporation
and its subsidiaries. In addition, the Corporation expects that it will benefit
from the added interest which the respective optionees and AWARDEES will have in
the welfare of the Corporation as a result of their ownership or increased
ownership of the Common Stock of the Corporation (the “Stock”).

     Section 2. Administration. (a) the Board of Directors of the Corporation
(the “Board”) shall designate the Compensation Committee of the Board or another
Committee, which may be a sub-committee of the Compensation Committee, to be
composed of not less than two (2) Directors (such Committee being referred to
herein as the “Committee”) who shall serve at the pleasure of the Board. Each
member of the Committee shall be a “non-employee” director within the meaning of
Rule 16b-3(b)(3)(i) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as such Rule or any other comparable rule may be in effect from
time to time, while serving on the Committee. The Board shall fill any vacancies
on the Committee and may remove any member of the Committee at any time with or
without cause. The Committee shall select its chairman and hold its meetings at
such times and places as it may determine. A majority of the whole Committee
present at a meeting at which a quorum is present, or an act approved in writing
by all members of the Committee, shall be an act of the Committee. The Committee
shall have full power and authority, subject to such resolutions not
inconsistent with the provisions of the Plan as may from time to time be issued
or adopted by the Board (provided the entire Board acting on the matter are
disinterested persons), to grant to Eligible Persons (as defined herein)
pursuant to the provisions of the Plan (i) stock options to purchase shares,
(ii) stock appreciation rights, (iii) restricted stock, (iv) deferred stock, or
(v) other Stock-based awards permitted hereunder (each of the foregoing being an
“AWARD” and collectively, the “AWARDS” and the recipients of such Awards being
sometimes referred to herein as “AWARDEES”). The Committee shall also interpret
the provisions of the Plan and any AWARD issued under the Plan (and any
agreements relating thereto) and supervise the administration of the Plan.

          (b) The Committee shall: (i) select the directors, consultants,
officers and other key employees of the Corporation and its subsidiaries to whom
AWARDS may from time to time be granted hereunder; (ii) determine whether
incentive stock options (“QSOs”) under Section 422 of the Internal Revenue Code
of 1986, as the same may be amended from time to time (hereinafter referred to
as the “Code”), nonqualified stock options (“NQSOs”), stock appreciation rights,
restricted stock, deferred stock, or other Stock-based awards, or a combination
of the foregoing, are to be granted hereunder; (iii) determine the number of
shares

 



--------------------------------------------------------------------------------



 



to be covered by each AWARD granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any AWARD
granted hereunder (including but not limited to any restriction and forfeiture
condition on such AWARD and/or the shares of Stock relating thereto); (v)
determine whether, to what extent and under what circumstances AWARDS may be
settled in cash; (vi) determine whether, to what extent, and under what
circumstances Stock and other amounts payable with respect to an AWARD under
this Plan shall be deferred either automatically or at the election of the
AWARDEE; and (vii) determine whether, to what extent, and under what
circumstances option grants and/or other AWARDS under the Plan are to be made,
and operate, on a tandem basis.

          (c) All decisions made by the Committee pursuant to the provisions of
the Plan and related orders or resolutions of the Board (as and to the extent
permitted hereunder) shall be final, conclusive and binding on all persons,
including the Corporation, its shareholders, employees and Plan AWARDEES.

          (d) No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any AWARD
thereunder.

     Section 3. Stock Subject to the Plan. Except as otherwise provided by this
Section 3, the total number of shares of Stock available for distribution under
the Plan is ten million (10,000,000). The total number of shares of stock with
respect to which AWARDS may be granted to any AWARDEE in any year is 5,000,000
shares. Such shares may consist, in whole or in part, of authorized and unissued
shares or treasury shares. If any shares that have been optioned cease to be
subject to option because the option has expired or has been deemed to have
expired or has been surrendered pursuant to the Plan, or if any shares of
restricted stock are forfeited or such AWARD otherwise terminates without the
actual or deemed delivery of such shares, such shares shall be added back into
the total number of shares of Stock available for grant and distribution under
the Plan and again be subject to grant as an AWARD under the Plan.

     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, extraordinary cash dividend, or other change
in corporate structure affecting the Stock, such adjustment shall be made in the
aggregate number of shares which may be delivered under the Plan, in the number
and/or option price of shares subject to outstanding options granted under the
Plan, and/or in the number of shares subject to restricted stock, deferred
stock, or other Stock-based awards granted under the Plan as may be determined
to be appropriate by the Committee, in its sole discretion; provided that the
number of shares subject to any AWARDS shall always be a whole number; and
provided further that, with respect to QSOs, no such adjustment shall be
authorized to the extent that such adjustment would constitute a modification as
defined in Section 424(h)(3) of the Code or cause the Plan to violate
Section 422(b)(1) of the Code or any successor provision thereto. Such adjusted
option price shall also be used to determine the amount payable by the
Corporation upon the exercise of any stock appreciation right associated with
any option. In addition, subject to the limitations provided in Section 11, the
Committee is authorized to make adjustments in the terms and conditions of, and
performance criteria relating to, AWARDS in recognition of unusual or
nonrecurring events (including, without limitation, events described in this
paragraph) affecting the Corporation or

- 2 -



--------------------------------------------------------------------------------



 



the financial statements of the Corporation, or in response to changes in
applicable laws, regulations or accounting principles.

     Section 4. Eligibility. Directors, consultants, officers and other key
employees of the Corporation and its subsidiaries who are responsible for the
management, growth, profitability and protection of the business of the
Corporation and its subsidiaries are eligible to be granted AWARDS under the
Plan (each an “Eligible Person” and collectively “Eligible Persons”). The
AWARDEES under the Plan shall be selected from time to time by the Committee, in
its sole discretion, from among those eligible, and the Committee shall
determine, in its sole discretion, the number of shares covered by each stock
option, the number of stock appreciation rights (if any) granted to each
optionee, and the number of shares (if any) subject to restricted stock,
deferred stock or other Stock-based awards granted to each AWARDEE.

     For purposes of the Plan, a “Subsidiary” of the Corporation shall be any
corporation which at the time qualifies as a subsidiary thereof under the
definition of “subsidiary corporation” in Section 424(f) of the Code.

     Section 5. Stock Options. Any stock option granted under the Plan shall be
in such form as the Committee may from time to time approve. Any such option
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.

          (a) Option Price. The purchase price per share of the Stock
purchasable under a stock option shall be determined by the Committee, but will
be not less than 100% of the fair market value of the Stock on the date of the
grant of the option, as determined in accordance with procedures established by
the Committee. Notwithstanding the foregoing, the purchase price per share of
the Stock purchasable under any QSO granted to any person who is the beneficial
owner of more than 10% of the Corporation’s issued and outstanding Stock (a “10%
owner”) shall not be less then 110% of the fair market value of the Stock on the
date of the grant of the option, as determined in accordance with procedures
established by the Committee.

          (b) Option Period. The term of each stock option shall be fixed by the
Committee, but no QSO shall be exercisable after the expiration of five (5)
years from the date the option is granted unless otherwise determined by the
Committee, but in no event longer than ten (10) years. Notwithstanding the
foregoing, no QSO granted to a 10% owner shall be exercisable after the
expiration of five years from the date the option is granted.

          (c) Exercisability. (1) Stock options shall be exercisable at such
time or times as determined by the Committee at or subsequent to the date of
grant; provided, however, that notwithstanding the foregoing from and after a
Change of Control (as hereinafter defined) all stock options shall become
immediately exercisable to the full extent of the AWARD.

               (2) Solely for Federal income tax purposes, to the extent that
the aggregate fair market value of Stock with respect to which QSOs are
exercisable for the first time by a AWARDEE during any calendar year exceeds
$100,000.00 (as of the date of grant),

- 3 -



--------------------------------------------------------------------------------



 



such options shall be treated as options which are not QSOs. For purposes of
this rule, options shall be taken into account in the order in which they were
granted.

               (3) As used herein, “Change of Control” shall mean any of the
following events:

(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 15% or more of either
(i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); provided,
however, that for purposes of this subsection (A), the following acquisitions of
stock shall not constitute a Change of Control: (i) any acquisition directly
from the Corporation, (ii) any acquisition by the Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (C) of this
Section 5(c)(3); or

(B) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Common Stock and Outstanding Voting
Securities, as

- 4 -



--------------------------------------------------------------------------------



 



the case may be, (ii) no Person (excluding any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 15% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(D) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

          (d) Method of Exercise. Stock options may be exercised, in whole or in
part, by giving written notice of exercise to the Corporation specifying the
number of shares to be purchased. Such notice shall be accompanied by payment in
full of the purchase price in cash, either by certified or bank check; provided,
however, that after a Change of Control (x) an optionee (other than an optionee
who initiated a Change of Control in a capacity other than as an officer or
director of the Corporation) who is an officer or director of the Corporation
(within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder), during the 60-day period after six (6)
months after a Change of Control, with respect to an option that is
unaccompanied by a stock appreciation right and (y) any other optionee, during
the six month (6) period from and after a Change of Control, who at the time of
exercise is not an officer or director with respect to an option that is
unaccompanied by a stock appreciation right shall, unless the Committee shall
determine otherwise at the time of grant, have the right, in lieu of the payment
of the full purchase price of the shares of the Stock being purchased under the
stock option and by giving written notice to the Corporation, to elect (within
such respective periods) to surrender all or part of the stock option to the
Corporation and to receive in cash an amount equal to the amount by which the
fair market value per share of the Stock on the date of exercise shall exceed
the purchase price per share under the stock option multiplied by the number of
shares of the Stock granted under the stock option as to which the right granted
by this proviso shall have been exercised. However, any officer, director or 10%
owner (collectively, “Insider”) may only settle the right granted by this
proviso pursuant to an irrevocable election to settle the right no earlier than
six (6) months after the date of such election, provided that the transaction
giving rise to the award of the right is approved by the Company’s shareholders
(excluding Insider shareholders).

          The written notice provided by the optionee shall specify the
optionee’s election to purchase shares subject to the stock option or to receive
the cash payment herein provided.

          Notwithstanding the foregoing, the Committee may, in its sole
discretion, authorize payment in whole or in part of the purchase price to be
made in unrestricted stock already owned by the optionee, or, in the case of the
nonqualified stock option, in restricted stock, or deferred stock subject to an
AWARD hereunder (based upon the fair market value of

- 5 -



--------------------------------------------------------------------------------



 



the Stock on the date the option is exercised as determined by the Committee) or
such other method of exercise as the Committee may determine at or after grant,
consistent (i) in the case of a QSO, with all applicable requirements of the
Code and the Treasury Regulations promulgated thereunder, and (ii) in the case
of option grants to an Insider, with Section 16 of the Exchange Act and rules
and regulations promulgated thereunder. The Committee may authorize such payment
at or after grant, except that in the case of a QSO, any right to make payment
in unrestricted stock already owned must be included in the option at the time
of grant. No shares of Stock shall be issued until full payment therefor has
been made. Subject to paragraph (i) of this Section 5, an optionee shall have
the rights to dividends or other rights of a stockholder with respect to shares
subject to the option when the optionee has given written notice of exercise,
has paid in full for such shares, and, if requested, has given the
representation described in paragraph (a) of Section 14.

          As used in this paragraph (d) of Section 5, the fair market value of
the Stock on the date of exercise shall mean:

(i) with respect to an election by an optionee to receive cash in respect of a
stock option which is not a QSO, the “Change of Control Fair Market Value”, as
defined below; and

(ii) with respect to an election by an optionee to receive cash in respect of a
stock option which is a QSO, the fair market value of the Stock on the date of
exercise, determined in the same manner as the fair market value of the Stock on
the date of grant of a stock option is determined pursuant to paragraph (a) of
Section 5 of the Plan.

          (e) Restrictions on Transferability. The Committee, in its sole
discretion, may impose such restrictions on the transferability of stock options
granted hereunder as it deems appropriate. Any such restrictions shall be set
forth in the stock option agreement with respect to such stock options. QSOs may
not be transferred by an optionee other than by will or by the laws of descent
and distribution.

          (f) Termination by Death. Except to the extent otherwise provided by
the Committee at or after the time of grant, if an optionee’s relationship with
or employment by the Corporation and/or any of its subsidiaries terminates by
reason of death, the stock option may thereafter be immediately exercised in
full by the legal representative of the estate or by the legatee of the optionee
under the will of the optionee, for a period of eighteen (18) months from the
date of such death or until the expiration of the stated period of the option
whichever period is the shorter.

          (g) Termination by Reason of Retirement or Permanent Disability.
Except to the extent otherwise provided by the Committee at or after the time of
grant, if an optionee’s relationship with or employment by the Corporation
and/or any of its subsidiaries terminates by reason of Retirement or permanent
disability, any stock option held by such optionee may thereafter be exercised
in full, but may not be exercised after twelve (12) months from the date of such
termination or the expiration of the stated period of the option, whichever

- 6 -



--------------------------------------------------------------------------------



 



period is the shorter; provided, however, that if the optionee dies within such
twelve (12) month period, any unexercised stock option held by such optionee
shall thereafter be exercisable to the extent to which it was exercisable at the
time of death for a period of eighteen (18) months from the date of the
optionee’s death or for the stated period of the option, whichever period is the
shorter. As used herein, “Retirement” means, in the case of an AWARDEE employed
by the Corporation or any of its affiliates, attainment of age 68 or such later
date as the Committee may determine at or after grant. An AWARDEE must, however,
voluntarily terminate his or her employment in order for his or her termination
of employment to be for “Retirement.”

          (h) Other Termination. Unless otherwise determined by the Committee at
or after grant, if an optionee’s relationship with or employment by the
Corporation terminates for any reason other than death, permanent disability or
Retirement, the stock option shall thereupon terminate; provided, however, that
if such termination is by action of the Corporation and other than discharge for
reason of willful violation of the rules of the Corporation or by voluntary
resignation of the optionee, in either case within six (6) months following a
Change of Control, any stock options held by the optionee may be exercised by
the optionee until the earlier of three (3) months and one day after such
termination or the expiration of such options in accordance with their terms.

          (i) Option Buyout. The Committee may at any time offer to repurchase
an option (other than an option which has been held for less than six months by
an Insider) based on such terms and conditions as the Committee shall establish
and communicate to the optionee at the time that such offer is made.

          (j) Form of Settlement. In its sole discretion, the Committee may
provide, at the time of grant, that the shares to be issued upon an option’s
exercise shall be in the form of restricted stock or deferred stock, or may
reserve other than with respect to QSOs the right to so provide after the time
of grant.

     Section 6. Stock Appreciation Rights. (a) Grant and Exercise. Stock
appreciation rights may be granted in conjunction with (or in accordance with
Section 9, separated from) all or part of any stock option granted under the
Plan, as follows: (i) in the case of a NQSO, such rights may be granted either
at the time of the grant of such option or at any subsequent time during the
term of the option; and (ii) in the case of an QSO, such rights may be granted
only at the time of the grant of the option. A “stock appreciation right” is a
right to receive cash or Stock, as provided in this Section 6, in lieu of the
purchase of a share under a related option. A stock appreciation right, or
applicable portion thereof, shall terminate and no longer be exercisable upon
the termination or exercise of the related stock option, except that a stock
appreciation right granted with respect to less than the full number of shares
covered by a related stock option shall not be reduced until the exercise or
termination of the related stock option exceeds the number of shares not covered
by the stock appreciation right. A stock appreciation right may be exercised by
an optionee, in accordance with paragraph (b) of this Section 6, by surrendering
the applicable portion of the related stock option. Upon such exercise and
surrender, the optionee shall be entitled to receive an amount determined in the
manner prescribed in paragraph (b) of this Section 6. Options which have been so
surrendered, in whole

- 7 -



--------------------------------------------------------------------------------



 



or in part, shall no longer be exercisable to the extent the related stock
appreciation rights have been exercised.

          (b) Terms and Conditions. Stock appreciation rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:

(i) Stock appreciation rights shall be exercisable only at such time or times
and to the extent that the stock options to which they relate shall be
exercisable. Except as otherwise provided in Section 5, an Insider (as
previously defined in Section 5(d)) may only settle a stock appreciation right
by satisfying either of the following conditions:

(A) the stock appreciation right is settled at least six (6) months after its
date of grant; or else

(B) the settlement of the stock appreciation right is made pursuant to an
irrevocable election to settle the right no earlier than six (6) months after
the date of such election.

None of the conditions of this Section 6(b)(i) shall be applicable in the event
of death or permanent disability of the optionee.

(ii) Upon the exercise of a stock appreciation right, an optionee shall be
entitled to receive up to, but no more than, an amount in cash or whole shares
of the Stock as determined by the Committee in its sole discretion equal to the
excess of the fair market value of one share of Stock over the option price per
share specified in the related stock option multiplied by the number of shares
in respect of which the stock appreciation right shall have been exercised;
provided, however, that the payment in settlement of stock appreciation rights
during the period from and after a Change of Control shall be entirely in cash.
Each stock appreciation right may be exercised only at the time and so long as a
related option, if any, would be exercisable or as otherwise permitted by
applicable law; provided however, that no stock appreciation right granted under
the Plan to an Insider then subject to Section 16 of the Exchange Act shall be
exercised during the first six months of its term. The fair market value of the
Stock on the date of exercise of a stock appreciation right shall be determined
in the same manner as the fair market value of the Stock on the date of grant of
a stock option is determined pursuant to paragraph (a) of Section 5 of the Plan;
provided, however, that during the 60-day period from and after a Change of
Control, the fair market value of the Stock on the date of exercise shall mean,
with respect to the exercise of a stock appreciation right accompanying an
option which is not an QSO, the “Change of Control Fair Market Value.”

For purposes of this Plan, the “Change of Control Fair Market Value” shall mean
the higher of (x) the highest reported sale price, regular way, of a share of
the

- 8 -



--------------------------------------------------------------------------------



 



Stock on the Composite Tape for American Stock Exchange Listed Stock during the
60-day period prior to the date of the Change of Control or, if such security is
not listed or admitted to trading on the American Stock Exchange, on the
principal national securities exchange on which such security is listed or
admitted to trading or, if not listed or admitted to trading on any national
securities exchange, on the Nasdaq National Market or, if such security is not
quoted on such Nasdaq National Market, the average of the closing bid and asked
prices during such 60-day period in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation (“NASDAQ”)
system or, if bid and asked prices for such security during such period shall
not have been reported through NASDAQ, the average of the bid and asked prices
for such period as furnished by any American Stock Exchange member firm
regularly making a market in such security selected for such purpose by the
Board of Directors of the Corporation or a committee thereof or, if such
security is not publicly traded, the fair market value thereof as determined by
an independent investment banking or appraisal firm experienced in the valuation
of such securities selected in good faith by the Board of Directors of the
Corporation or a committee thereof or, if no such investment banking or
appraisal firm is in the good faith judgment of the Board of Directors or such
committee available to make such determination, as determined in good faith by
the Board of Directors of the Corporation or such committee and (y) if the
Change of Control is the result of a transaction or series of transactions
described in paragraph (i) or (iii) of the definition of Change of Control set
forth in Section 5(c), the highest price per share of the Stock paid in such
transaction or series of transactions (in the case of a Change of Control
described in such paragraph (i) of Section 5(c), as reflected in any
Schedule 13D filed by the person having made the acquisition).

(iii) The Committee, in its sole discretion, may impose such restrictions on the
transferability of stock appreciation rights as it deems appropriate. Any such
restrictions shall be set forth in the written agreement between the Corporation
and the optionee with respect to such rights.

(iv) Upon the exercise of a stock appreciation right, the stock option or part
thereof to which such stock appreciation right is related shall be deemed to
have been exercised for the purpose of the limitation of the number of shares of
the Stock to be issued under the Plan, as set forth in Section 3 of the Plan.

(v) Stock appreciation rights granted in connection with QSOs may be exercised
only when the market price of the Stock subject to the QSO exceeds the option
price of the QSO.

     Section 7. Restricted Stock. (a) Stock and Administration. Shares of
restricted stock may be issued either alone or in addition to stock options,
stock appreciation rights, deferred stock or other Stock-based awards granted
under the Plan. The Committee shall determine the directors, consultants,
officers and key employees of the Corporation and its subsidiaries to whom, and
the time or times at which, grants of restricted stock will be made, the number
of

- 9 -



--------------------------------------------------------------------------------



 



shares to be awarded, the time or times within which such AWARDS may be subject
to forfeiture, and all other conditions of the AWARDS. The provisions of
restricted stock AWARDS need not be the same with respect to each recipient.

          (b) Awards and Certificates. The prospective AWARDEE of shares of
restricted stock shall not, with respect to such AWARD, be deemed to have become
an AWARDEE, or to have any rights with respect to such AWARD, until and unless
such AWARDEE shall have executed an agreement or other instrument evidencing the
AWARD and delivered a fully executed copy thereof to the Corporation and
otherwise complied with the then applicable terms and conditions.

(i) Each AWARDEE shall be issued a stock certificate in respect of vested shares
of restricted stock awarded under the Plan. Such certificate shall be registered
in the name of the AWARDEE, and, in addition to any legends required under
applicable law, shall, unless determined otherwise by the Committee, bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such AWARD, substantially in the following form:

“The transferability of this certificate and the shares of stock of CanArgo
Energy Corporation (the “Corporation”) represented hereby are subject to the
terms and conditions (including forfeiture) of the Corporation’s 2004 Long Term
Incentive Stock Option Plan and Agreement. Copies of such Plan are on file in
the offices of the Corporation, P.O Box 291, St. Peter Port, Guernsey GY1 3RR,
British Isles and may be inspected upon written request to the Secretary of the
Corporation.”

(ii) The Committee may require that the stock certificates evidencing such
shares be held in custody by the Corporation until the restrictions thereon
shall have lapsed, and may require, as a condition of any restricted stock
AWARD, that the AWARDEE shall have delivered a stock power, endorsed in blank,
relating to the Stock covered by such AWARD.

          (c) Restrictions and Conditions. The shares of restricted stock
awarded pursuant to the Plan may, subject to the determination made by the
Committee, be subject to the following restrictions and conditions:

(i) Subject to the provisions of this Plan during a period set by the Committee
commencing with the date of such AWARD (the “restriction period”), the AWARDEE
shall not be permitted to sell, transfer, pledge, or assign shares of restricted
stock awarded under the Plan. Within these limits the Committee may provide for
the lapse of such restrictions (other than those set forth in the Corporation’s
bylaws) in installments where deemed appropriate.

(ii) Except as provided in paragraph (c) of this Section 7, the AWARDEES shall
have, with respect to the awarded shares of restricted stock, all of the rights
of a stockholder of the Corporation, including the right to vote the restricted
stock and the right to receive any cash dividends both for vested shares only.
The

- 10 -



--------------------------------------------------------------------------------



 



Committee, in its sole discretion, may permit or require the payment of cash
dividends to be deferred and, if the Committee so determines, reinvested in
additional restricted stock or otherwise reinvested. Certificates for shares of
unrestricted stock shall be delivered to the AWARDEE promptly after, and only
after, any period of forfeiture shall expire without forfeiture in respect of
such             shares of restricted stock.

(iii) Subject to the provisions of paragraph (c)(iv) of this Section 7, upon
termination of employment of any reason during the restriction period, all
shares still subject to restriction shall be forfeited by the AWARDEE and
reacquired by the Corporation.

(iv) In the event of an AWARDEE’s Retirement, permanent disability, or death, or
in cases of special circumstances, the Committee may, in its sole discretion,
when it finds that a waiver would be in the best interests of the Corporation,
waive in whole or in part any or all restrictions with respect to such AWARDEE’s
shares of restricted stock.

(v) Notwithstanding anything in the foregoing to the contrary, upon a Change of
Control any and all restrictions on restricted stock shall lapse regardless of
the restriction period established by the Committee and all such restricted
stock shall become fully vested and nonforfeitable.

     Section 8. Deferred Stock Awards. (a) Stock and Administration. AWARDS of
the right to receive Stock that is not to be distributed to the AWARDEE until
after a specified deferral period (such AWARD and the deferred stock delivered
thereunder hereinafter as the context shall require, referred to as the
“deferred stock”) may be made either alone or in addition to stock options,
stock appreciation rights, or restricted stock, or other Stock-based awards
granted under the Plan. The Committee shall determine the directors,
consultants, officers and key employees of the Corporation and its subsidiaries
to whom and the time or times at which deferred stock shall be awarded, the
number of shares of deferred stock to be awarded to any AWARDEE, the duration of
the period (the “Deferral Period”) during which, and the conditions under which,
receipt of the Stock will be deferred, and the terms and conditions of the AWARD
in addition to those contained in paragraph (b) of this Section 8. In its sole
discretion, the Committee may provide for a minimum payment at the beginning or
end of the applicable Deferral Period based on a stated percentage of the fair
market value on the date of grant of the number of shares covered by a deferred
stock AWARD. Such payment may include an election to defer receipt of a bonus or
other compensation payable by the Corporation and to receive a deferred stock
AWARD in lieu of such compensation. The Committee may also provide for the grant
of deferred stock upon the completion of a specified performance period. The
provisions of deferred stock AWARDS need not be the same with respect to each
recipient.

          (b) Terms and Conditions. Deferred stock AWARDS made pursuant to this
Section 8 shall be subject to the following terms and conditions:

- 11 -



--------------------------------------------------------------------------------



 



(i) Subject to the provisions of the Plan, the shares to be issued pursuant to a
deferred stock AWARD may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Deferral Period or Elective Deferral Period
(defined below), where applicable, and may be subject to a risk of forfeiture
during all or such portion of the Deferral Period as shall be specified by the
Committee. At the expiration of the Deferral Period and Elective Deferral
Period, share certificates shall be delivered to the AWARDEE, or the AWARDEE’s
legal representative, in a number equal to the number of shares covered by the
deferred stock AWARD.

(ii) Amounts equal to any dividends declared during the Deferral Period with
respect to the number of shares covered by a deferred stock AWARD will be paid
to the AWARDEE currently, or deferred and deemed to be reinvested in additional
deferred stock or otherwise reinvested, as determined at the time of the AWARD
by the Committee, in its sole discretion.

(iii) Subject to the provisions of paragraph (b)(iv) of this Section 8, upon
termination of the relationship with or employment by the Corporation for any
reason during the Deferral Period for a given deferred stock AWARD, the deferred
stock in question shall be forfeited by the AWARDEE.

(iv) In the event of the AWARDEE’s Retirement, permanent disability or death
during the Deferral Period (or Elective Deferral Period, where applicable), or
in cases of special circumstances, the Committee may, in its sole discretion,
when it finds that a waiver would be in the best interests of the Corporation,
waive in whole or in part any or all of the deferral limitations imposed
hereunder with respect to any or all of the AWARDEE’s deferred stock. Anything
in the Plan to the contrary notwithstanding, upon the occurrence of a Change of
Control, the Deferral Period and the Elective Deferral Period with respect to
each deferred stock AWARD shall expire immediately and all share certificates
relating to such deferred stock AWARDS shall be delivered to each AWARDEE or the
AWARDEE’s legal representative.

(v) Prior to completion of the Deferral Period, an AWARDEE may elect to defer
further the receipt of the deferred stock AWARD for a specified period or until
a specified event (the “Elective Deferred Period”), subject in each case to the
approval of the Committee and under such terms as are determined by the
Committee, all in its sole discretion.

(vi) Each deferred stock AWARD shall be confirmed by a deferred stock agreement
or other instrument executed by the Corporation, acting under the authority of
the Committee, and by the AWARDEE.

     Section 9. Other Stock-Based Awards. (a) Stock and Administration. Other
AWARDS of the Stock and other AWARDS that are valued in whole or in part by
reference to, or are otherwise based on the Stock (“Other Stock-based AWARDS”),
including (without

- 12 -



--------------------------------------------------------------------------------



 



limitation) performance shares and convertible debentures, may be granted either
alone or in addition to other AWARDS granted under the Plan. Subject to the
provisions of the Plan, the Committee shall have sole and complete authority to
determine the directors, consultants, officers and key employees of the
Corporation and/or any of its subsidiaries to whom and the time or times at
which such Other Stock-based AWARDS shall be made, the number of shares of the
Stock to be awarded pursuant to such Other Stock-based AWARDS and all other
conditions of the Other Stock-based AWARDS. The Committee may also provide for
the grant of the Stock upon the completion of a specified performance period.
The provisions of Other Stock-based AWARDS need not be the same with respect to
each recipient.

          (b) Terms and Conditions. Other Stock-based AWARDS made pursuant to
this Section 9 shall be subject to the following terms and conditions:

(i) Subject to the provisions of this Plan, shares or interests in shares
subject to Other Stock-based AWARDS made under this Section 9 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

(ii) Subject to the provisions of this Plan and the Other Stock-based AWARD
agreement, the AWARDEES of Other Stock-based AWARDS under this Section 9 shall
be entitled to receive, currently or on a deferred basis, interest or dividends
or interest or dividend equivalents with respect to the number of shares or
interests therein covered by the Other Stock-based AWARDS, as determined at the
time of the Other Stock-based AWARDS by the Committee, in its sole discretion,
and the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional Stock or otherwise reinvested.

(iii) Any Other Stock-based AWARDS under this Section 9 and any Stock covered by
any such Other Stock-based AWARD may be forfeited to the extent so provided in
the Other Stock-based AWARD agreement, as determined by the Committee, in its
sole discretion.

(iv) In the event of the AWARDEE’s Retirement, permanent disability or death, or
in cases of special circumstances, the Committee may, in its sole discretion,
when it finds that a waiver would be in the best interests of the Corporation,
waive in whole or in part any or all of the limitations imposed hereunder (if
any) with respect to any or all Other Stock-based AWARDS under this Section 9.
Anything in the Plan to the contrary notwithstanding, any limitations imposed
with respect to any Other Stock-based AWARD under this Section 9, including any
provision providing for the forfeiture of any Other Stock-based AWARD under any
circumstance, shall terminate immediately upon a Change of Control and the
number of shares of or interests in the Stock subject to such Other Stock-based
AWARD shall be delivered to the AWARDEE (or, in the case of an Other Stock-based
AWARD with respect to which such number is not

- 13 -



--------------------------------------------------------------------------------



 



determinable, such number of shares of or interests in the Stock as is
determined by the Committee and set forth in the terms of such Other Stock-based
AWARD).

(v) Each Other Stock-based AWARD under this Section 9 shall be confirmed by an
agreement or other instrument executed by the Corporation and by the AWARDEE.

(vi) The Stock or interests therein (including securities convertible into the
Stock) paid or awarded on a bonus basis under this Section 9 shall be issued for
no cash consideration; the Stock or interests therein (including securities
convertible into the Stock) purchased pursuant to a purchase right awarded under
this Section 9 shall be priced at least 50% of the fair market value of the
Stock on the date of grant.

(vii) The Committee, in its sole discretion, may impose such restrictions on the
transferability of Other Stock-based Awards as it deems appropriate. Any such
restrictions shall be set forth in the written agreement between the Corporation
and the AWARDEE with respect to such Award.

(viii) Each Other Stock-based AWARD to an Insider under this Section 9 shall be
subject to all of the limitations and qualifications that may be required by
Section 16 of the Exchange Act and all of the rules and regulations promulgated
thereunder.

     Section 10. Transfer, Leave of Absence, etc. For purposes of the Plan:
(a) a transfer of an employee from the Corporation to a Subsidiary, or vice
versa, or from one Subsidiary to another; (b) a leave of absence, duly
authorized in writing by the Corporation, for military service or sickness, or
for any other purposes approved by the Corporation if the period of such leave
does not exceed 90 days; and (c) a leave of absence in excess of 90 days, duly
authorized in writing by the Corporation, shall not be deemed a termination of
employment.

     Section 11. Amendments and Termination. The Board may amend, alter, or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made which would impair the rights of an AWARDEE under any AWARD theretofore
granted, without the AWARDEE’s consent, or which without the approval of the
shareholders would:

(a) except as is provided in Section 3 of the Plan, increase the total number of
shares available for the purpose of the Plan;

(b) subsequent to the date of grant decrease the option price of any stock
option to less than 100% (110% in the case of a 10% owner of an QSO) of the fair
market value on the date of the granting of the option;

(c) extend the maximum option period under Section 5(b) of the Plan; or

- 14 -



--------------------------------------------------------------------------------



 



(d) otherwise materially increase the benefits accruing to AWARDEES under, or
materially modify the requirements as to eligibility for participation in, the
Plan.

          The Committee may amend the terms of any AWARD theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without such holder’s consent. Notwithstanding the foregoing, the
Board or the Committee may, in its discretion, amend the Plan or terms of any
outstanding AWARD held by a person then subject to Section 16 of the Exchange
Act without the consent of any holder in order to preserve exemptions under said
Section 16 which are or become available from time to time under rules of the
Securities and Exchange Commission. The Committee may also substitute new stock
options for previously granted options, including previously granted options
having higher option prices.

     Section 12. Unfunded Status of the Plan. The Plan is intended to constitute
an “unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to an AWARDEE by the Corporation, nothing contained herein
shall give any such AWARDEE any rights that are greater than those of a general
creditor of the Corporation. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver the Stock; provided, however, that the existence of
such trusts or other arrangements is consistent with the unfunded status of the
Plan.

     Section 13. Employment at Will. Nothing contained in the Plan, or in any
option granted pursuant to the Plan, nor in any agreement made pursuant to the
Plan, shall confer upon any AWARDEE any right with respect to continuance of
employment by the Company or its subsidiaries, nor interfere in any way with the
right of the Company or its subsidiaries to terminate the AWARDEE’s employment
at will or change the AWARDEE’s compensation at any time.

     Section 14. General Provisions. (a) The Committee may require each AWARDEE
purchasing shares pursuant to an AWARD under the Plan to represent to and agree
with the Corporation in writing that such AWARDEE is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

          (b) All certificates for shares of the Stock delivered under the Plan
pursuant to any AWARD shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Stock is then listed, and any applicable Federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

          (c) Recipients of shares of restricted stock, deferred stock and other
Stock-based awards under the Plan (other than options) shall not be required to
make any payment or provide consideration other than the rendering of services.

- 15 -



--------------------------------------------------------------------------------



 



          (d) AWARDS granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution for, any other AWARDS granted under the Plan. If AWARDS are granted
in substitution for other AWARDS, the Committee shall require the surrender of
such other AWARDS in consideration for the grant of the new AWARDS. AWARDS
granted in addition to or in tandem with other AWARDS may be granted either at
the same time as or at a different time from the grant of such other AWARDS. The
exercise price of any option or the purchase price of any Other Stock-based
AWARD in the nature of a purchase right:

(i) granted in substitution for outstanding AWARDS or in lieu of any other right
to payment by the Corporation shall be the fair market value of shares at the
date such substitute AWARDS are granted or shall be such fair market value at
that date reduced to reflect the fair market value of the AWARDS or other right
to payment required to be surrendered by the AWARDEE as a condition to receipt
of the substitute AWARD; or

(ii) retroactively granted in tandem with outstanding AWARDS shall be either the
fair market value of shares at the date of grant of later AWARDS or the fair
market value of shares at the date of grant of earlier AWARDS.

          (e) Nothing contained in this Plan shall prevent the Board of
Directors from adopting other or additional compensation arrangements, subject
to shareholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.

     Section 15. Taxes. (a) AWARDEES shall make arrangements satisfactory to the
Committee regarding payment of any Federal, state, or local taxes of any kind
required by law to be withheld with respect to any income which the AWARDEE is
required, or elects, to include in his or her gross income and the Corporation
and its subsidiaries shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the AWARDEE.
Anything contained herein to the contrary notwithstanding, the Committee may, in
its sole discretion, authorize acceptance of Stock received in connection with
the grant or exercise of an AWARD or otherwise previously acquired in
satisfaction of withholding requirements.

          (b) Notwithstanding any provisions to the contrary in this Section 15,
an Insider may only satisfy tax withholding requirements with the settlement of
a stock appreciation right or with shares of the Company’s Common Stock if he or
she has held such stock or stock appreciation right for at least six (6) months
or the cash settlement of the tax obligation occurs no earlier than six (6)
months after the date of an irrevocable election made by an Insider.

     Section 16. Effective Date of the Plan. The Plan shall be effective on the
date it is approved by a majority of the votes cast at a duly convened meeting
of shareholders.

     Section 17. Term of the Plan. No AWARD shall be granted pursuant to the
Plan after May 18, 2014, but AWARDS theretofore granted may extend beyond that
date.

- 16 -